Citation Nr: 0510509	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  03-08 454	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel




FINDINGS OF FACT

1.  The veteran had active military service from January 1967 
to March 1971.  

2.  In April 2005, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June 2001, the RO granted service connection for sleep 
apnea and assigned a 50 percent evaluation effective June 5, 
2000.  In November 2001, the veteran submitted a notice of 
disagreement with the assigned evaluation.  A March 2003 
rating decision indicates that the claims folder had been 
reviewed and that a clear and unmistakable error had been 
identified.  Specifically, that the June 2001 rating decision 
incorrectly established service connection for sleep apnea.  
In March 2003, the RO sent the veteran a letter notifying him 
of the proposed termination of service connection, and also 
incorrectly issued a statement of the case (SOC) on the issue 
of continued entitlement to service connection for sleep 
apnea.  This SOC was apparently issued in response to the 
veteran's disagreement with the assigned evaluation.  The 
veteran subsequently submitted a timely VA Form 9 and also 
requested a videoconference hearing.  

In a February 2004 rating decision, the RO severed service 
connection for sleep apnea effective June 1, 2004.  In May 
2004, the veteran submitted a notice of disagreement with 
this decision.  A July 2004 deferred rating decision 
indicates that the May 2004 notice of disagreement is with 
the severance and is actually part of the veteran's first 
appeal, evaluation of sleep apnea, which has now been 
severed.  

On review, a SOC has not been issued with regard to the 
propriety of the severance of service connection and thus, 
the veteran has not had the opportunity to perfect an appeal.  
Rather than issue a SOC on the actual severance, the RO 
apparently considered the issue already in appellate status 
based on the November 2001 notice of disagreement, the March 
2003 SOC, and the veteran's subsequent Form 9.
 
The November 2004 certification of appeal identifies the 
issue as service connection for sleep apnea.  Regardless of 
how the issue on appeal is phrased, the veteran has clearly 
indicated he wishes to withdraw his appeal.  In March 2005, 
he submitted correspondence to his representative indicating 
that he would like to withdraw his appeal for service 
connection for sleep apnea that was discontinued on June 1, 
2004.  The veteran also requested to cancel his scheduled 
videoconference hearing.  The Board subsequently received 
this correspondence in April 2005.  The Board notes that the 
severance apparently did not result in a reduction of 
monetary benefits as the veteran is still entitled to 
individual unemployability (TDIU).  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  The veteran has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.








(CONTINUED ON NEXT PAGE)
ORDER

The appeal is dismissed.



                       
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


